              Case 3:20-bk-00837-CJJ      Doc 15     Filed 03/10/20     Page 1 of 4




                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   Jacksonville Division
                                  www.flmb.uscourts.gov

In re:
                                                    Case No.: 3:20-bk-00837-CJJ
TIDWELL BROS. CONSTRUCTION INC.,                    Chapter 11

            Debtor
_____________________________________/

                        NOTICE OF FILING DOCUMENTS
               FOR SMALL BUSINESS AS REQUIRED BY 11 USC § 1116(1)

         TIDWELL BROS. CONSTRUCTION INC., by and through its President Anthony J.
Tidwell, as required by 11 U.S.C. § 1116(1), herein files the following documents:
         1.     Balance Sheet as of December 31, 2019;
         2.     Profit and Loss Statement (Statement of Operations and Cash Flow Statement) as
                of December 31, 2019;
         3.     U.S. Income Tax Return for an S Corporation for 2018.

         I DECLARE UNDER penalty of perjury that the foregoing information is true and correct.


                                            /s/Anthony J. Tidwell
                                            By: Anthony J. Tidwell, President

         I HEREBY CERTIFY that a true and correct copy of the foregoing has been served via
CM/ECF Notice on March 10, 2020 to Office of the US Trustee.

                                                    FURR COHEN, P.A.
                                                    Attorneys for Debtor
                                                    2255 Glades Road, Suite 301E
                                                    Boca Raton, FL 33431
                                                    (561) 395-0500/(561)338-7532-fax

                                                    By: /s/Aaron A. Wernick
                                                      Aaron A. Wernick, Esq.
                                                      Florida Bar No. 14059
                                                      email: awernick@furrcohen.com
                  Case 3:20-bk-00837-CJJ                  Doc 15     Filed 03/10/20   Page 2 of 4

12:42 PM                                 Tidwell Bros. Construction, Inc.
02/27/20                                             Balance Sheet
Accrual Basis                                      As of December 31, 2019

                                                                                        Dec 31, 19
                ASSETS
                  Current Assets
                    Checking/Savings
                       Capital City                                                               4.55
                       Renasant                                                             -21,449.98
                       1 · Tidwell Bros. Construction, Inc                                       27.25

                     Total Checking/Savings                                                 -21,418.18

                     Accounts Receivable
                       11000 · Accounts Receivable                                        1,245,727.19

                     Total Accounts Receivable                                            1,245,727.19

                     Other Current Assets
                       12000 · Undeposited Funds                                           659,643.43
                       12600 · Construction in Progress                                     -3,520.00

                     Total Other Current Assets                                            656,123.43

                  Total Current Assets                                                    1,880,432.44

                  Fixed Assets
                     17000 · Accumulated Depreciation                                    -3,450,227.91
                     25100 · Automobiles and Trucks                                         513,248.88
                     26400 · Buildings                                                      209,660.00
                     26500 · Machinery and Equipment                                      3,446,140.44
                     26600 · Land                                                           143,328.38
                     26900 · Computers                                                        1,513.68

                  Total Fixed Assets                                                       863,663.47

                TOTAL ASSETS                                                              2,744,095.91

                LIABILITIES & EQUITY
                   Liabilities
                      Current Liabilities
                         Other Current Liabilities
                             24000 · Payroll Liabilities                                   -595,061.25
                             40100 · Accounts Payable                                       185,002.65
                             40200 · Discover Card Payable                                    6,682.91
                             40300 · American Express Card Payable                              138.54

                        Total Other Current Liabilities                                    -403,237.15

                     Total Current Liabilities                                             -403,237.15

                     Long Term Liabilities
                       50100 · N/P-2016 Track Mount Screen                                 208,888.78
                       50200 · N/P-2015 Track Mount Screen                                 172,930.97
                       50300 · N/P-Cat 966K Wheel Loader                                   126,825.79
                       50400 · N/P-Ally FInancial 17 Ram 3500                               45,901.78
                       50500 · N/P-Ally Financial 17 Ram 2500                               43,496.85
                       50600 · N/P-Cat Financial 3/19/14                                     1,230.06
                       50700 · N/P-Cat 924K Wheel Loader                                    29,437.99
                       50800 · N/P-Crystal Motor Car                                         4,151.97
                       50900 · N/P-CCG (2) Stackers                                        528,534.00
                       51500 · Mortgage Payable-Shop                                       117,772.83
                       51600 · N/P - BBVA Compass-'18 Ram 2500                              31,408.47
                       51700 · N/P - CCB 2018 Ram 2500 (Tony)                               45,073.26
                       51800 · N/P - CCB 2007 Mack Truck                                    73,126.20
                       51900 · N/P Centennial QI441 Crusher                                328,234.22
                       52000 · N/P - GM Financial                                           39,070.58
                       52100 · N/P - SCFCU Work Truck                                       10,103.61

                     Total Long Term Liabilities                                          1,806,187.36

                  Total Liabilities                                                       1,402,950.21



                                                                                                         Page 1
                 Case 3:20-bk-00837-CJJ               Doc 15    Filed 03/10/20   Page 3 of 4

12:42 PM                             Tidwell Bros. Construction, Inc.
02/27/20                                          Balance Sheet
Accrual Basis                                   As of December 31, 2019

                                                                                   Dec 31, 19
                  Equity
                    55600 · Capital Stock                                                1,000.00
                    55700 · Paid in Capital                                            440,564.46
                    55800 · Retained Earnings                                         -654,472.88
                    Net Income                                                       1,554,054.12

                  Total Equity                                                       1,341,145.70

                TOTAL LIABILITIES & EQUITY                                           2,744,095.91




                                                                                                    Page 2
                 Case 3:20-bk-00837-CJJ                Doc 15    Filed 03/10/20   Page 4 of 4

10:06 AM                                Tidwell Bros. Construction, Inc.
03/10/20                                          Profit & Loss
Accrual Basis                             January through December 2019

                                                                                    Jan - Dec 19
                  Ordinary Income/Expense
                       Income
                          002018 · Sales Tax on Material                                 -4,097.25
                          60100 · Construction Income                                 4,135,268.84

                       Total Income                                                   4,131,171.59

                       Cost of Goods Sold
                         70100 · Blueprints and Reproduction                              1,785.77
                         70300 · Construction Materials Costs                           422,933.39
                         70400 · Equipment Rental for Jobs                              417,634.28
                         70500 · Other Construction Costs                               288,911.48
                         70600 · Subcontractors Expense                                  28,799.24
                         70700 · Tools and Small Equipment                                  484.55

                       Total COGS                                                     1,160,548.71

                    Gross Profit                                                      2,970,622.88

                       Expense
                         Safety Testing                                                     467.34
                         Safety/PPE                                                         191.00
                         Testing                                                          3,461.00
                         Trucking (Hired)                                                42,011.43
                         Vehicle Payments                                                38,761.71
                         Vehicle Tags                                                       272.30
                         85200 · Auto and Truck Expenses                                 24,660.26
                         86000 · Bank Service Charges                                    23,760.53
                         86800 · Gas and Oil                                            150,172.42
                         88400 · Advertising and Promotion                                2,378.10
                         88700 · Payroll Expenses                                       856,026.07
                         90400 · Insurance Expense                                       86,361.84
                         91000 · Business Licenses and Permits                               50.00
                         91800 · Office Supplies                                          1,565.30
                         92000 · Rent Expense                                            62,902.82
                         93000 · Repairs and Maintenance                                 95,485.95
                         94500 · Utilities                                               16,995.24
                         99900 · Uncategorized Expenses                                  11,045.45

                       Total Expense                                                  1,416,568.76

                  Net Ordinary Income                                                 1,554,054.12

                Net Income                                                            1,554,054.12




                                                                                                     Page 1
